Ducicworth, Chief Justice.
The petition seeks to enjoin the prosecution by Maxine P. Cullom in the Civil Court of Fulton County, Georgia, of two cases based upon two notes which petitioner admits he executed, and to make Ed N. Cullom a party defendant. It alleges that knowing Ed N. Cullom to be heavily in debt, this petitioner executed the two notes sued upon to Mrs. Maxine P. Cullom, the wife of Ed N. Cullom, in lieu of notes for the same amounts which he had previously executed to Ed N. Cullom. It is clear that the sole purpose for the execution of these two notes was to hinder, delay and defraud creditors of Ed N. Cullom as alleged in this petition, and petitioner seeks in this suit to have the notes sued upon adjudged the property of Ed N. Cullom and then set off alleged claims against them. A plainer case of unclean hands could hardly be shown upon the part of the petitioner. This stands as an absolute bar to relief ip equity, a court of conscience. It was not error to sustain the demur*741rer and dismiss the petition. Code §§ 37-104, 55-103; Adams v. Barrett, 5 Ga. 404; Bugs v. Towner, 41 Ga. 315; Griffith v. City of Hapeville, 182 Ga. 333, 335 (2) (185 SE 522); Robinson v. Reynolds, 194 Ga. 324 (21 SE2d 214); Jones v. Dinkins, 209 Ga. 808 (76 SE2d 489); Wright v. Wright, 211 Ga. 753 (88 SE2d 159).
Submitted March 12, 1963
Decided March 25, 1963.
T. Blake Jackson, for plaintiff in error.
Barrett & Hayes, contra.

Judgment affirmed.


All the Justices concur.